Case 2:20-cv-02501-JXN-ESK Document 1-2 Filed 03/06/20 Page 1 of 1 PageID: 22




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 YAZMIN JUÁREZ COYOY, on her own
 behalf and as surviving parent of MARIEE
 CAMYL NEWBERRY JUÁREZ,
                                                       Civil Action No. ____________
                               Plaintiffs,

                  v.

 UNITED STATES OF AMERICA,
                               Defendant.

              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       I, Paul J. Fishman, admitted to the bars of the State of New Jersey and this Court, and a

partner in the law firm of Arnold & Porter Kaye Scholer LLP, representing Plaintiff Yazmin

Juárez Coyoy in the above-captioned matter, hereby certify this action is related to the following

actions:

      Yazmin Juárez Coyoy v. City of Eloy, 2019-cv-01391 (D. Ariz. 2019), appeal docketed,
       No. 19-17539 (9th Cir. Dec. 19, 2019);

      Yazmin Juárez Coyoy v. CoreCivic, Inc., 19-cv-00916-FB (W.D. Tex. 2019).

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: March 6, 2020                                 By:/s/ Paul J. Fishman
                                                        Paul J. Fishman
                                                        ARNOLD & PORTER
                                                             KAYE SCHOLER LLP
                                                        One Gateway Center
                                                        Suite 1025
                                                        Newark, NJ 07102
                                                        Tel: 1.973.776.1900
                                                        Fax: 1.973.776.1919
                                                        paul.fishman@arnoldporter.com

                                                         Counsel for Plaintiff
